DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  “a precious metal” should be corrected to “the precious metal” as claim 1 limitation includes “a precious metal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to The specification, while being enabling for the porphyrin polymer with a linking group between the porphyrin structure, does not reasonably provide enablement for formula 1, wherein the porphyrin structures are directly linked to one another without any linking group. The specification indicated formula 1 is prepared by polymerizing a 5, 10, 15, 20- tetrakis(4-nitrophenyl)-21H, 23H-porphyrin monomer (paragraph 0027), however the example shows that such polymerization results in a porphyrin polymer with a phenazine linking group, which is not the same as formula 1 (without linking group). It is also unclear if formula 1 porphyrin polymer without linking group can be formed. In addition, claim 1 also fails to define the end group shown as a chain. For purpose of examination, any porphyrin polymer with a porphyrin structure with any functional group as linking group of end group would consider to read on the claim limitations. However, Applicant should clarify what is intended, without adding new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, instant claim fails to define formula 1-1 as a chain or repeated group. Formula 1-1 also is not written in a conventional claim format for a polymer formula structure. Applicant is suggested to replace the limitation of “the porphyrin polymer is represented by Formula 1-1” with “the porphyrin polymer including the repeating groups represented by Formula 1- 1”, replace the formula 1-1 structure with this structure: 
    PNG
    media_image1.png
    185
    176
    media_image1.png
    Greyscale
and replace the limitation “A is selected from the group consisting of phenazine, azo, amide, benzamide and triazine” with “A is a linker comprising a functional group selected from the group consisting of phenazine, azo, amide, benzamide and triazine
Regarding claim 3, instant claim fails to define formula 2 as a chain or repeated group. Formula 2 also is not written in a conventional claim format for a polymer formula structure. Applicant is suggested to replace the limitation of “the porphyrin polymer is represented by Formula 2” with “the porphyrin polymer including the repeating groups represented by Formula 2”, and replace the formula 2 structure with similar format as the suggested formula 1-1 above. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims  2-3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  While claim 1 formula 1 appears to be a porphyrin polymer without linking group (porphyrin structure are directly connected one another), formula 1-1 in claim 2 and formula 2 in claim 3 both have a linking group. Thus, claim 2 and 3 do not further limiting claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhr (US20090056994) in view of Dammasch (US20190024239). 
Regarding claim 1, Kuhr teaches a of treating a surface of a substrate, such as printed circuit board, for electroless metal plating (electroless plating solution)  (abstract, paragraphs 0001-0002 and 0098-0099). Kuhr teaches to attach a porphyrin polymer complex which comprises the porphyrin proligand and at least one metal ion on the surface of the substrate, wherein the metal ions includes copper, platinum, palladium or gold etc (precious metal of the instant application) (paragraphs 0056, 0059, 0067-0069 and 0079). Kuhr teaches the porphyrin complex can be a porphyrin polymer or linear porphyrin polymer (paragraph 0079 and claim 28), which reads on the formula 1 (see claim interpretation above). Kuhr teaches after the forming the porphyrin complex on the surface of the substrate, the substrate is electroless plated by immersing in a electroless plating solution (paragraphs 0098-0099, 0138 and 0141). Thus, Kuhr teaches the electroless plating solution comprising the porphyrin polymer of formula 1 with a precious metal is adsorbed and an electrolyte solution. 
Kuhr teaches the electroless plating solution is copper electroless plating solution (paragraphs 0098-0099, 0138 and 0141), but does not explicitly teaches the thiourea, sulfite or thiosulfate is included in electroless plating solution. However, Dammasch teaches a electroless copper plating bath (abstract) and discloses the copper electroless plating bath includes a stabilizing agent thiourea (paragraph 0080 and claim 18). Although Dammasch does not explicitly teaches thiourea us used to desorb the precious metal, such function of the thiourea is intrinsic in the electroless plating solution comprising the same porphyrin polymer complex of claim 1. It would have been 
	Regarding claim 6, Kuhr teaches the precious metal is gold, platinum, palladium, copper, rhodium, silver or iridium etc (paragraph 0069). 	
	Regarding claim 7, Kuhr teaches to plate copper on the substrate with the electroless plating solution (paragraphs 0098-0099, 0138 and 0141).
	Regarding claim 8, Kuhr teaches the platin is performed at the temperature of 30ºC (paragraph 0141), which is inside the claimed range. 
	Regarding claim 9, Kuhr teaches the substrate is metal such as Ni, Cr or Co etc (paragraph 0083).
Regarding claim 10, Kuhr teaches the precious metal is gold, platinum, palladium, copper, rhodium, silver or iridium etc (paragraph 0069)

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhr (US20090056994) in view of Dammasch (US20190024239) on claims 1 and 6-10 above, and further in view of Itabashi (US20030054094).
Regarding claim 4, Kuhr in view of Dammasch teaches all limitations of this claim, except the electroless plating solution comprising potassium phosphate or sodium phosphate. However, Itabashi teaches a copper electroless plating solution (abstract) and discloses potassium phosphate is included in the copper electroless plating solution (paragraphs 0044 and 0053). It would have been obvious to one of .

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhr (US20090056994) in view of Dammasch (US20190024239) on claims 1 and 6-10 above, and further in view of Weidman (US20060246699).
Regarding claim 5, Kuhr in view of Dammasch teaches all limitations of this claim, except the acid. However, Weidman teaches an electroless copper plating solution (abstract) and discloses sulfuric acid is included in the solution (paragraph 0040). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include sulfuric acid as suggested by Weidman in the electroless plating solution as disclosed by Kuhr in view of Dammasch because Weidman teaches sulfuric acid works an pH adjustor to adjust the pH of the solution to a desired pH (paragraph 0040).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA LEUNG V LAW/Examiner, Art Unit 1717